DETAILED ACTION	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This is a final office action prepared in response to the amended claims and Remarks filed by the applicant on August 10, 2022 relating to U.S. Patent Application 16/359,815 filed on March 20, 2019.  Claims 16 and 21 have been amended. Claims 11 - 30 are pending and have been examined. 


Response to Arguments 


Applicant’s Remarks filed on August 10, 2022 have been fully considered, however, are not persuasive.
With respect to the 35 U.S.C. Section 101 rejection, Applicant asserts that the claimed subject matter is not related to fundamental economic practices. (Remarks p. 19). Examiner respectfully disagrees. (See Section 101 rejection below). 
Applicant further asserts that that the claimed subject matter recites detailed computer-implemented functionality, using a practical and operational graphical user interface, including detailed functional and structural features, which convert a general computer to a special purpose machine for providing a user with the practical means to interact with a computing system to provide meaningful input to help determine a road map to improve his or her credit score and cites to the Core Wireless decision in support. (Remarks, pp. 19 – 20). Examiner respectfully disagrees. The claimed invention is unlike the invention in Core Wireless, where courts looked to the specification and determined that the user interface was improved upon. On pages 9-10 of the decision recites: “The specification confirms that these claims disclose an improved user interface for electronic devices, particularly those with small screens. It teaches that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user “to scroll around and switch views many times to find the right data/functionality.” ’020 patent at 1:47-49. Because small screens “tend to need data and functionality divided into many layers or views, ” Id. at 1:29-30, prior art interfaces required users to drill down through many layers to get to desired data or functionality, id. at 1:29-37. That process could “seem slow, complex and difficult to learn, particularly to novice users." id. at 1:45-46. The disclosed invention improves the efficiency of using the electronic device by bringing together “a limited list of common functions and commonly accessed stored data,” which can be accessed directly from the main menu. Id. at 2:55-59. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up." Id. at 3:53-55, The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated." Id, at 2:35-39. Rather than paging through multiple screens of options,“only three steps may be needed from start up to reaching the required data/functionality.” Id. at 3:2-3. This language dearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens. Applicant’s specification recites a graphical user interface which is operating in exactly the same way it was designed to function - a graphical user interfaces (GUIs) for the displaying data on a screen and for a user to interact with data on the screen. 
Further, the 2019 PEG is now applicable, and points out which of the enumerated groupings of abstract ideas apply to the claimed concept previously identified as an abstract idea. The 2019 PEG is consistent with the Supreme Court and Federal Circuit subject matter eligibility decisions. Under the 2019 PEG, examiners will still be applying the Supreme Court and Federal Circuit decisions, but will be taking a different approach to how those decisions are used. In particular, examiners will rely upon the 2019 PEG’s enumerated groupings of abstract ideas, which are principles distilled from judicial decisions, as the primary tool for identifying abstract ideas. Examiner has followed the 2019 PEG guidance in rejecting the claims under 35 USC 101. (See Section 101 rejection below).
Applicant further asserts that the Examiner has failed to provide required support under Berkheimer for his assertions. (Remarks, p. 20). Applicant misapprehends when a Berkheimer analysis is required under current examination policy. Simply put, Examiner is not required under current Examination policy to evaluate under Step 2B, whether additional elements constitute “well-understood, routine, and conventional activities,” [“WURC activities”] unless an additional element(s) were found to be insignificant extra-solution activity in Step 2A, Prong 2. MPEP § 2106.05(d)(I). Here, the condition precedent was not met and the Non-Final Office Action determined the additional elements were no more than mere instructions to apply the abstract idea exception using a computer. MPEP § 2106.05(f). Thus, Examiner was not required to determine a Berkheimer analysis. MPEP § 2106.05(d)(I). (See Section 101 rejection below). 

Applicant further asserts that the claimed subject matter is integrated into a practical application because it provides a practical approach and advancements to the claimed graphical user interface that a person may take to improve his or her credit score and dynamically claimed computing features that provide a user with multiple options which were not previously present in older conventional technology. (Remarks, pp. 20 - 21). Examiner respectfully disagrees. The claims are an improvement to a business process. They do not recite an improvement to computer functionality, GUI technology or other technical improvement and do not integrate the abstract idea into a practical application. (See Section 101 rejection below). 

Applicant further asserts that Examiner has taken official notice within the Office Action. (Remarks, pp. 21 - 22). Examiner respectfully disagrees. No official notice has been taken within the office action. (See Section 101 rejection below). The Section 101 rejection is maintained. 

With regard to the Section 103 rejections, Applicant asserts that none of the cited references, either alone or in combination, teach or suggest all the recited elements, particularly target credit scores and time durations in the future as within the context recited in the pending claims, either explicitly or implicitly, as understood by a person of ordinary skill in the art. (Remarks, pp. 10 – 11). Examiner respectfully disagrees. (See Section 103 rejection below). Applicant asserts that Wasser does not anticipate, teach, or disclose the claimed process for receiving a future target time duration for achieving a future target credit score. (Remarks, pp. 11 - 12). Examiner respectfully disagrees. (See Wasser, Fig. 2A, Col. 8, lines 6 – 18 (credit score goals / milestones)). 

Applicant further asserts that Wasser is applied out of context and would not be combined with Celano.  Examiner respectfully disagrees. Both references are in the same field of endeavor (methods for improving credit scores) thus there would be a motivation to combine the references. (Remarks, p. 13).  A consumer’s credit score is based on a consumer’s actions and therefor is an indication of the consumer’s credit score based on actions over time. Celano discloses generating action items to improve credit score. Wasser discloses displaying and adjusting credit score thresholds and goals for a consumer’s credit score. The slider based user interaction element of Wasser (FIG. 2A) allows a user to adjust the time period in order to view the variation in credit score for thresholds and credit score goals set by the consumer. It would be obvious for Celano in generating action items to improve a consumer’s credit score to include a step for determining the variation in a consumer’s credit score over a period of time so as to guage the effectiveness of the action items in improving the consumer’s credit score. 

Applicant asserts that with respect to Claim 15, Drakeley is not an appropriate reference for providing an alternative credit score to a user insofar as it teaches generalities about adjustment rules applied to a credit score. (Remarks, p. 15). Examiner respectfully disagrees. (See Section 103 rejection below). The cited references, alone or in combination, disclose each and every element in amended Claims 11 – 30.

 The Section 103 rejection is maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 – 30 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 11 – 15 are directed to system. Claims 16 - 20 are directed to a computer program product comprising a non-transitory machine-readable medium storing instructions. Claims 21 – 30 are directed to a computer implemented method. Therefore, on its face, each of the claims is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 21 recites a computer-implemented method for controlling a graphical user interface displayed on a primary computing device, the method executed by at least one programmable processor to cause the at least one programmable processor to perform operations comprising: submitting a query for credit data stored on a secondary computing device, in response to a user interacting with the graphical user interface displayed on the primary computing device, the credit data associated with an entity’s credit score and the credit data being accessible over a computing network, the entity's credit score being determined based on a set of weighted score factors related to the entity's creditworthiness; providing, by the graphical user interface, an interactive menu to a user to solicit a response, the interactive menu providing on a display screen of the primary computing device one or more options to the user to inquire about a target credit score to be achieved in the future during at least a first defined target time duration to take place in the future, the target time duration indicating a period of time starting from a first time until a second time after the first time for achieving the target credit score as the entity's credit score changes over time based on the weighted score factors; 4Via EFSDocket No. 035006-801001US in response to receiving, by the user interface, the target credit score and the target time duration for achieving the target credit score, generating, for display on the graphical user interface, at least one of a planning statement or a set of action items based on an analysis of at least the entity's credit score in view of the target credit score and the target time duration, one or more action items in the set of action items representing one or more actions taken to achieve the target credit score to be achieved in the future by a suggested time duration associated with the target time duration to take place in the future, the one or more actions being associated with at least one of the weighted score factors, a secondary target credit score than the target credit score is suggested in the planning statement, in response to determining that the secondary target credit score, instead of the target credit score, is achievable in approximately the target time duration, the generating of the at least one of the planning statement or the set of action items being dependent on the target credit score being within a predetermined range, and the set of action items including one or more suggestions about improving the entity's credit score. The abstract idea recited in Claim 21 is the underlined portion of the claim shown above. The abstract idea recites determining an entity’s credit score and an action plan to achieve a target credit score in a target time duration which amounts to fundamental economic practices of mitigating risk and commercial interactions involving business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance.  Claims 11 and 16 are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 21 recites a computer-implemented method for controlling a graphical user interface displayed on a primary computing device, the method executed by at least one programmable processor to cause the at least one programmable processor to perform operations comprising: submitting a query for credit data stored on a secondary computing device, in response to a user interacting with the graphical user interface displayed on the primary computing device, the credit data associated with an entity’s credit score and the credit data being accessible over a computing network, the entity's credit score being determined based on a set of weighted score factors related to the entity's creditworthiness; providing, by the graphical user interface, an interactive menu to solicit a response, the interactive menu providing on a display screen of the primary computing device one or more options to the user to inquire about a target credit score to be achieved in the future during at least a first defined target time duration to take place in the future, the target time duration indicating a period of time starting from a first time until a second time after the first time for achieving the target credit score as the entity's credit score changes over time based on the weighted score factors; Customer No. 76615 in response to receiving, by the graphical user interface, the target credit score and the target time duration for achieving the target credit score, generating, for display on the user interface, at least one of a planning statement or a set of action items based on an analysis of at least the entity's credit score in view of the target credit score and the target time duration, one or more action items in the set of action items representing one or more actions taken to achieve the target credit score to be achieved in the future by a suggested time duration associated with the target time duration to take place in the future, the one or more actions being associated with at least one of the weighted score factors, a secondary target credit score than the target credit score is suggested in the planning statement, in response to determining that the secondary target credit score, instead of the target credit score, is achievable in approximately the target time duration, the generating of the at least one of the planning statement or the set of action items being dependent on the target credit score being within a predetermined range, and the set of action items including one or more suggestions about improving the entity's credit score. The additional elements recited in the Claim 21 are underlined above. The additional elements, including the GUIs, amount to no more than tools and instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and does not integrate the abstract idea in a practical application. The additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 12, 17 and 22 (suggested time duration matches target time duration), Claims 13, 18 and 23 (suggested time duration is shorter than the target time duration), Claims 14, 19 and 24 (suggested time duration is longer than the target time duration), Claims 15, 20 and 25 (less desirable target credit score than the target credit score is suggested), Claim 26 (more desirable target credit score than the target credit score is suggested), Claim 27 (different target credit score than the target credit score is suggested), Claim 28 (planning statement dependent on credit score meeting a predetermined threshold), Claim 29 (planning statement dependent on credit score being within a range of acceptable scores) and Claim 30 (action items include suggestions about improving credit score based on analysis of credit bureau data) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  
As such, Claims11 – 30 are not patent eligible. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 – 13, 16 – 18, 21-23, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatenable over Celano et al., US 2007/0112668 A1, (“Celano”), in view of Wasser et al., US 9,830,646 B1, (“Wasser”).

Claim 11:  
Celano teaches:
A system comprising a primary computing device communicatively coupled to a secondary computing device over a communications network, the primary computing device comprising: a user interface for generating an interactive menu usable by a human operator; at least one programmable processor; and a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: (27Attorney Docket No.: 35006-801001USSee Celano, Par. 40 (The Interactive Credit Report Educational and Counseling System, (ICRECS), software contains various computer readable sets of instructions/commands providing hierarchical, logical instruction/command execution sequences that allow ICRECS to perform its credit education and counseling functions. Thus, the computer readable commands provide for the execution of specific functions by the computing system to allow ICRECS to perform its capabilitiesConsumer Number: 76615.))

accessing data associated with an entity's credit score over the computing network by way of submitting a query for credit data stored on the secondary computing device, the entity's credit score determined based on a set of weighted score factors related to the entity's creditworthiness; (See Celano, Par. 10 (ICRECS may download a credit report data file from a Credit Reporting Agency, (CRA) database which contains data records collected from lenders and various court systems regarding a consumer. components. The composition of these data records and their translation into a human readable format is what is referred to as a "credit report". The characterization of consumer credit data by ICRECS may include the quantification of the factors that influence a score, going beyond an advanced credit report. The characterization of the consumer's credit information may also include the disclosure of future conditional factors, or Alerts, that may change a score and provide guidance for improving a credit score.))

 in response to receiving, by the user interface, the target credit score and the target time duration for achieving the target credit score, generating, for display on the user interface, at least one of a planning statement or a set of action items based on an analysis of at least the entity's credit score in view of the target credit score and the target time duration, one or more action items in the set of action items representing one or more actions that can be taken to achieve the target credit score by a suggested time duration associated with the target time duration, the one or more actions being associated with at least one of the weighted score factors. (See Celano, Par. 11 (of generating an action plan. The action plan may be generated utilizing the information provided through the characterization (analysis and assessment) of the consumer's credit information. Thus, the action plan may suggest positive behaviors to build a strategy from which a consumer may work towards long term creditworthiness.), Pars. 21, 173 (Fig. 5, Within the information panel, 11, a consumer may move a sliding bar, 13 and review the characteristics of that score at 14.), Pars. 28-32, 186-187 (Figs. 12-16 – various Action Plans for the consumer.))

Celano does not expressly teach, however, Wasser teaches:
providing, by the user interface, the interactive menu to solicit a response, the interactive menu inquiring about a target credit score and a target time duration, the target time duration indicating a period of time starting from the first time until a second time after the first time for achieving the target credit score as the entity's credit score changes during the first period of time based on the weighted score factors;  (See Wasser, Col. 5, lines 6-14 (Fig. 2A, A credit score goal may be updated in response to the user touching the credit score goal line or number, and while still touching, dragging the credit score goal line or number up or down the line graph. When the user stops dragging or ends the touching interaction, a credit score goal for the consumer corresponding to the credit score goal line may be automatically updated based on the position of the credit score goal line at the end of the touch interaction.), Col. 8, lines 64-67 (The line graph 201 may also present one or more view configuration options, such as a slider-based user interaction element to change the range of the period of time (e.g. from 3 months up to 12 months), Col. 9, lines 10-14 (In other embodiments, more than two credit score thresholds (for example, several different credit score goal milestones and/or several different credit score warnings) may be displayed and/or editable by the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano discussed above, a step a to receive a target score and a target time duration for achieving the target credit score, as taught by Wasser. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. It would have been obvious for Celano in his systems and methods to receive a target score and a target time duration for achieving the target credit score so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance and Wasser’s step to receive a target score and a target time duration for achieving the target credit score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:
Celano and Wasser teach each and every element of claim 11 above.
Celano does not expressly teach, however, Wasser teaches:
the suggested time duration matches the target time duration.  (See Wasser, Col. 5, lines 6-14 (Fig. 2A, A credit score goal may be updated in response to the user touching the credit score goal line or number, and while still touching, dragging the credit score goal line or number up or down the line graph. When the user stops dragging or ends the touching interaction, a credit score goal for the consumer corresponding to the credit score goal line may be automatically updated based on the position of the credit score goal line at the end of the touch interaction.), Col. 8, lines 64-67 (The line graph 201 may also present one or more view configuration options, such as a slider-based user interaction element to change the range of the period of time (e.g. from 3 months up to 12 months), Col. 9, lines 10-14 (In other embodiments, more than two credit score thresholds (for example, several different credit score goal milestones and/or several different credit score warnings) may be displayed and/or editable by the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano discussed above, a step  a to receive a target score and a target time duration for achieving the target credit score, as taught by Wasser. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. It would have been obvious for Celano in his systems and methods to receive a target score and a target time duration for achieving the target credit score so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance and Wasser’s step to receive a target score and a target time duration for achieving the target credit score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13:
Celano and Wasser teach each and every element of claim 11 above.
Celano does not expressly teach, however, Wasser teaches:
the suggested time duration is shorter than the target time duration, in response to determining that the target credit score is achievable in a shorter timeframe than the target time duration. (See Wasser, Col. 5, lines 6-14 (Fig. 2A, A credit score goal may be updated in response to the user touching the credit score goal line or number, and while still touching, dragging the credit score goal line or number up or down the line graph. When the user stops dragging or ends the touching interaction, a credit score goal for the consumer corresponding to the credit score goal line may be automatically updated based on the position of the credit score goal line at the end of the touch interaction.), Col. 8, lines 64-67 (The line graph 201 may also present one or more view configuration options, such as a slider-based user interaction element to change the range of the period of time (e.g. from 3 months up to 12 months), Col. 9, lines 10-14 (In other embodiments, more than two credit score thresholds (for example, several different credit score goal milestones and/or several different credit score warnings) may be displayed and/or editable by the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano discussed above, a step  a to receive a target score and a target time duration for achieving the target credit score, as taught by Wasser. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. It would have been obvious for Celano in his systems and methods to receive a target score and a target time duration for achieving the target credit score so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance and Wasser’s step to receive a target score and a target time duration for achieving the target credit score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 16:  
Celano teaches:
A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: (27Attorney Docket No.: 35006-801001USSee Celano, Par. 40 (The Interactive Credit Report Educational and Counseling System, (ICRECS), software contains various computer readable sets of instructions/commands providing hierarchical, logical instruction/command execution sequences that allow ICRECS to perform its credit education and counseling functions. Thus, the computer readable commands provide for the execution of specific functions by the computing system to allow ICRECS to perform its capabilitiesConsumer Number: 76615.))

determining an entity's credit score at a first time, the entity's credit score being based on a set of weighted score factors; (See Celano, Par. 10 (ICRECS may download a credit report data file from a Credit Reporting Agency, (CRA) database which contains data records collected from lenders and various court systems regarding a consumer. components. The composition of these data records and their translation into a human readable format is what is referred to as a "credit report". The characterization of consumer credit data by ICRECS may include the quantification of the factors that influence a score, going beyond an advanced credit report. The characterization of the consumer's credit information may also include the disclosure of future conditional factors, or Alerts, that may change a score and provide guidance for improving a credit score.))

generating, for display on the graphical user interface of a computing device, at least one of a planning statement or a set of action items based on an analysis of at least the entity's credit score in view of the target credit score and the target time duration, one or more action items in the set of action items representing one or more actions that can be taken to achieve the target credit score by a suggested time duration associated with the 3Via EFSDocket No. 035006-801001US Customer No. 76615 target time duration, the one or more actions being associated with at least one of the weighted score factors. (See Celano, Par. 11 (of generating an action plan. The action plan may be generated utilizing the information provided through the characterization (analysis and assessment) of the consumer's credit information. Thus, the action plan may suggest positive behaviors to build a strategy from which a consumer may work towards long term creditworthiness.), Pars. 21, 173 (Fig. 5, Within the information panel, 11, a consumer may move a sliding bar, 13 and review the characteristics of that
score at 14.), Pars. 28-32, 186-187 (Figs. 12-16 – various Action Plans for the consumer.))

Celano does not expressly teach, however, Wasser teaches:
receiving, via a graphical user interface, (1) a target credit score provided by a user and (2) a target time duration provided by a user, the target time duration indicating a period of time in the future starting from a first time until a second time after the first time for achieving the target credit score as the entity's credit score changes during the first period of time based on the weighted score factors;  (See Wasser, Col. 5, lines 6-14 (Fig. 2A, A credit score goal may be updated in response to the user touching the credit score goal line or number, and while still touching, dragging the credit score goal line or number up or down the line graph. When the user stops dragging or ends the touching interaction, a credit score goal for the consumer corresponding to the credit score goal line may be automatically updated based on the position of the credit score goal line at the end of the touch interaction.), Col. 8, lines 6 – 18 (Although the examples herein focus primarily on a single credit score goal and/or a single credit score warning, in some embodiments multiple credit score goals and/or multiple credit score warnings may be configurable for the consumer using the systems and methods described herein. For example, a consumer may wish to set two or more credit score goals as credit score milestones in order to receive alerts when each credit score goal is reached (for example, without having to login to a member account to reset or adjust a credit score goal once it has been reached). Similarly, in another example, the consumer may wish to set two or more credit score warnings in order to receive alerts when each credit score warning is reached.), Col. 8, lines 64-67 (The line graph 201 may also present one or more view configuration options, such as a slider-based user interaction element to change the range of the period of time (e.g. from 3 months up to 12 months), Col. 9, lines 10-14 (In other embodiments, more than two credit score thresholds (for example, several different credit score goal milestones and/or several different credit score warnings) may be displayed and/or editable by the user.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano discussed above, a step a to receive a target score and a target time duration for achieving the target credit score, as taught by Wasser. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. It would have been obvious for Celano in his systems and methods to receive a target score and a target time duration for achieving the target credit score so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance and Wasser’s step to receive a target score and a target time duration for achieving the target credit score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 17:
Celano and Wasser teach each and every element of claim 16 above.
Celano does not expressly teach, however, Wasser teaches:
the suggested time duration matches the target time duration. (See Wasser, Col. 5, lines 6-14 (Fig. 2A, A credit score goal may be updated in response to the user touching the credit score goal line or number, and while still touching, dragging the credit score goal line or number up or down the line graph. When the user stops dragging or ends the touching interaction, a credit
score goal for the consumer corresponding to the credit score goal line may be automatically updated based on the position of the credit score goal line at the end of the touch interaction.), Col. 8, lines 64-67 (The line graph 201 may also present one or more view configuration options, such as a slider-based user interaction element to change the range of the period of time (e.g. from 3 months up to 12 months), Col. 9, lines 10-14 (In other embodiments, more than two credit score thresholds (for example, several different credit score goal milestones and/or several different credit score warnings) may be displayed and/or editable by the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano discussed above, a step  a to receive a target score and a target time duration for achieving the target credit score, as taught by Wasser. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. It would have been obvious for Celano in his systems and methods to receive a target score and a target time duration for achieving the target credit score so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance and Wasser’s step to receive a target score and a target time duration for achieving the target credit score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:
Celano and Wasser teach each and every element of claim 16 above.
Celano does not expressly teach, however, Wasser teaches:
the suggested time duration is shorter than the target time duration, in response to determining that the target credit score is achievable in a shorter timeframe than the target time duration. (See Wasser, Col. 5, lines 6-14 (Fig. 2A, A credit score goal may be updated in response to the user touching the credit score goal line or number, and while still touching, dragging the credit score goal line or number up or down the line graph. When the user stops dragging or ends the touching interaction, a credit score goal for the consumer corresponding to the credit score goal line may be automatically updated based on the position of the credit score goal line at the end of the touch interaction.), Col. 8, lines 64-67 (The line graph 201 may also present one or more view configuration options, such as a slider-based user interaction element to change the range of the period of time (e.g. from 3 months up to 12 months), Col. 9, lines 10-14 (In other embodiments, more than two credit score thresholds (for example, several different credit score goal milestones and/or several different credit score warnings) may be displayed and/or editable by the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano discussed above, a step  a to receive a target score and a target time duration for achieving the target credit score, as taught by Wasser. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. It would have been obvious for Celano in his systems and methods to receive a target score and a target time duration for achieving the target credit score so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance and Wasser’s step to receive a target score and a target time duration for achieving the target credit score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 21:  
Celano teaches:
A computer-implemented method for controlling a graphical user interface displayed on a primary computing device, the method executed by at least one programmable processor to cause the at least one programmable processor to perform operations comprising: submitting a query for credit data stored on a secondary computing device, in response to a user interacting with a graphical user interface displayed on the primary computing device, the credit data associated with an entity’s credit score and the credit data being accessible over a computing network, the entity's credit score being  determined based on a set of weighted score factors related to the entity's creditworthiness; (See Celano, Par. 10 (The present invention, Interactive Credit Report Educational and Counseling System, (ICRECS) may download a credit report data file from a Credit Reporting Agency, (CRA) database which contains data records collected from lenders and various court systems regarding a consumer. components. The composition of these data records and their translation into a human readable format is what is referred to as a "credit report". The characterization of consumer credit data by ICRECS may include the quantification of the factors that influence a score, going beyond an advanced credit report. The characterization of the consumer's credit information may also include the disclosure of future conditional factors, or Alerts, that may change a score and provide guidance for improving a credit score.))

in response to receiving, by the user interface, the target credit score and the target time duration for achieving the target credit score, generating, for display on the graphical user interface, at least one of a planning statement or a set of action items based on an analysis of at least the entity's credit score in view of the target credit score and the target time duration, one or more action items in the set of action items representing one or more actions taken to achieve the target credit score to be achieved in the future by a suggested time duration associated with the target time duration to take place in the future, the one or more actions being associated with at least one of the weighted score factors, a secondary target credit score than the target credit score is suggested in the planning statement, in response to determining that the secondary target credit score, instead of the target credit score, is achievable in approximately the target time duration, the generating of the at least one of the planning statement or the set of action items being dependent on the target credit score being within a  predetermined range, and the set of action items including one or more suggestions about improving the entity's credit score. (See Celano, Par. 11 (of generating an action plan. The action plan may be generated utilizing the information provided through the characterization (analysis and assessment) of the consumer's credit information. Thus, the action plan may suggest positive behaviors to build a strategy from which a consumer may work towards long term creditworthiness.), Pars. 21, 173 (Fig. 5, Within the information panel, 11, a consumer may move a sliding bar, 13 and review the characteristics of that score at 14.), Pars. 28-32, 186-187 (Figs. 12-16 – various Action Plans for the consumer.))

Celano does not expressly teach, however, Wasser teaches:
providing, by the graphical user interface, an interactive menu to a user to solicit a response, the interactive menu providing on a display screen of the primary computing device one or more options to the user to inquire about a target credit score to be achieved in the future during at least a first defined target time duration to take place in the future, the target time duration indicating a period of time starting from a first time until a second time after the first time for achieving the target credit score as the entity's credit score changes over time based on the weighted score factors; 4Via EFSDocket No. 035006-801001US Customer No. 76615(See Wasser, Col. 5, lines 6-14 (Fig. 2A, A credit score goal may be updated in response to the user touching the credit score goal line or number, and while still touching, dragging the credit score goal line or number up or down the line graph. When the user stops dragging or ends the touching interaction, a credit score goal for the consumer corresponding to the credit score goal line may be automatically updated based on the position of the credit score goal line at the end of the touch interaction.), Col. 8, lines 6 – 18 (Although the examples herein focus primarily on a single credit score goal and/or a single credit score warning, in some embodiments multiple credit score goals and/or multiple credit score warnings may be configurable for the consumer using the systems and methods described herein. For example, a consumer may wish to set two or more credit score goals as credit score milestones in order to receive alerts when each credit score goal is reached (for example, without having to login to a member account to reset or adjust a credit score goal once it has been reached). Similarly, in another example, the consumer may wish to set two or more credit score warnings in order to receive alerts when each credit score warning is reached.), Col. 8, lines 64-67 (The line graph 201 may also present one or more view configuration options, such as a slider-based user interaction element to change the range of the period of time (e.g. from 3 months up to 12 months), Col. 9, lines 10-14 (In other embodiments, more than two credit score thresholds (for example, several different credit score goal milestones and/or several different credit score warnings) may be displayed and/or editable by the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano discussed above, a step  a to receive a target score and a target time duration for achieving the target credit score, as taught by Wasser. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. It would have been obvious for Celano in his systems and methods to receive a target score and a target time duration for achieving the target credit score so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance and Wasser’s step to receive a target score and a target time duration for achieving the target credit score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 22:
Celano and Wasser teach each and every element of Claim 21 above.
Celano does not expressly teach, however, Wasser teaches:
the suggested time duration matches the target time duration. (See Wasser, Col. 5, lines 6-14 (Fig. 2A, A credit score goal may be updated in response to the user touching the credit score goal line or number, and while still touching, dragging the credit score goal line or number up or down the line graph. When the user stops dragging or ends the touching interaction, a credit score goal for the consumer corresponding to the credit score goal line may be automatically updated based on the position of the credit score goal line at the end of the touch interaction.), Col. 8, lines 64-67 (The line graph 201 may also present one or more view configuration options, such as a slider-based user interaction element to change the range of the period of time (e.g. from 3 months up to 12 months), Col. 9, lines 10-14 (In other embodiments, more than two credit score thresholds (for example, several different credit score goal milestones and/or several different credit score warnings) may be displayed and/or editable by the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano discussed above, a step  a to receive a target score and a target time duration for achieving the target credit score, as taught by Wasser. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. It would have been obvious for Celano in his systems and methods to receive a target score and a target time duration for achieving the target credit score so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance and Wasser’s step to receive a target score and a target time duration for achieving the target credit score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 23:
Celano and Wasser teach each and every element of Claim 21 above.
Celano does not expressly teach, however, Wasser teaches:
the suggested time duration is shorter than the target time duration, in response to determining that the target credit score is achievable in a shorter timeframe than the target time duration.  (See Wasser, Col. 5, lines 6-14 (Fig. 2A, A credit score goal may be updated in response to the user touching the credit score goal line or number, and while still touching, dragging the credit score goal line or number up or down the line graph. When the user stops dragging or ends the touching interaction, a credit score goal for the consumer corresponding to the credit score goal line may be automatically updated based on the position of the credit score goal line at the end of the touch interaction.), Col. 8, lines 64-67 (The line graph 201 may also present one or more view configuration options, such as a slider-based user interaction element to change the range of the period of time (e.g. from 3 months up to 12 months), Col. 9, lines 10-14 (In other embodiments, more than two credit score thresholds (for example, several different credit score goal milestones and/or several different credit score warnings) may be displayed and/or editable by the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano discussed above, a step  a to receive a target score and a target time duration for achieving the target credit score, as taught by Wasser. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. It would have been obvious for Celano in his systems and methods to receive a target score and a target time duration for achieving the target credit score so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance and Wasser’s step to receive a target score and a target time duration for achieving the target credit score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 28:
Celano and Wasser teach each and every element of Claim 21 above.
Celano further teaches:
generating the at least one of the planning statement or the set of action items is dependent on the entity's credit score meeting a predetermined threshold.  (See Celano, Par. 119 (Utilizing T6, output of the analysis and assessment utilized to generate the action plan may further allow the ICRECS to provide assessment of positive opportunities and uses the formerly computed T6X variable to select the
previous tier that represents the next opportunity for improvement. To assess the positive opportunity for trigger T6, the following steps are performed by CRIE. If T6X's value is No Trades=You have no credit yet, then the next positive opportunity counseling verbiage (T6POCV) is: "You should apply for specialty retail store or department store credit cards. This is often the easiest credit to get when you don't already have credit." IfT6X's value is Zero=You have credit but aren't using it, then the next positive opportunity counseling verbiage (T6POCV) is: "If you have a retail and an bankcard you should charge a small amount
periodically on each and pay the bill in full each month." If T6X's value is l=You have credit but are only using one trade, then the next positive opportunity counseling verbiage (T6POCV) is: "If you have a retail and bankcard you should
charge a small amount periodically on one of these and pay the bill in full each month." If T6X's value is more than l=You have credit and have balances on X trades, then the next positive opportunity counseling verbiage (T6POCV) is:
"Several of your trades show open balances. It is in your best interest to limit trades with balances to a number that you can manage but to use a few trades periodically to demonstrate your ability to manage your credit."), Par. 130 (The output of the analysis and assessment utilized to generate the action plan may further allow the ICRECS to provide assessment of negative opportunities and may use the formerly computed T7X variable to select the next tier that represents the next opportunity for deterioration. To assess the negative opportunity for trigger T7, the following steps are performed by CRIE. If TIX's value is between
20.01 and 40%, then the next negative opportunity is: "If your revolving balances increased by AMOUNT your utilization would increase by Y %. As a result your score would decrease by D2." It will be assigned to the trigger T7. If T7X's value is between 40.01 and 60%, then the nextnegative opportunity is: "If your revolving balances increased by AMOUNT your utilization would increase by Y %. As a result your score would decrease by D2." It will be assigned to the trigger T7. If T7X's value is between 60.01 and 75%, then the next negative opportunity is: "If
your revolving balances increased by AMOUNT your utilization would increase by Y %. As a result your score would decrease by D2. This would have a significant impact to your score and would possibly affect how lenders view an application for credit." It will be assigned to the trigger T7. If T7X's value is 75.01 to 90%, then the next negative opportunity is: "If your revolving balances increased by AMOUNT your utilization would increase by Y %. As a result your score would decrease by D2 and you would have lost the maximum amount of points for this variable. This would have a significant impact to your score and would possibly affect how lenders view an application for credit." It will be assigned to the trigger T7.), Fig. 5:

    PNG
    media_image1.png
    946
    1158
    media_image1.png
    Greyscale

	Wasser discloses and provides further evidence of the limitations of Claim 8 (See Abstract, Col. 16, lines 5-16, Fig. 6D).

Claim 29:
Celano and Wasser teach each and every element of Claim 21 above.
Celano further teaches:
generating of the at least one of the planning statement or the set of action items is dependent on the target credit score being within a range of acceptable scores in relation to the entity's credit score. (See Celano, Fig. 5:

    PNG
    media_image1.png
    946
    1158
    media_image1.png
    Greyscale

Wasser discloses and provides further evidence of the limitations of Claim 9 (See Abstract, Col. 15, lines 31-39, Fig. 6A).

Claims 14-15, 19-20, 24 -27 and 30 are rejected under 35 U.S.C. 103 as being unpatenable over Celano et al., US 2007/0112668 A1, (“Celano”), in view of Wasser et al., US 9,830,646 B1, (“Wasser”), in further view of Drakeley et al., US 2014/0279382 A1, (“Drakeley”).

Claim 14:
Celano and Wasser teach each and every element of claim 11 above.
Celano does not expressly teach, however, Drakeley teaches:
the suggested time duration is longer than the target time duration, in response to determining that the target credit score is unachievable in the target time duration. (See Drakeley, Par. 30 (The below Table 2 provides an example of proprietary adjustment rules, e.g., a mapping of adjustment conditions to be satisfied by particular types of adjustment information and amount by which a simulated credit score is adjusted (e.g., increased and/or decreased), upon detection of satisfaction of the adjustment condition.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano and Wasser discussed above, a step for credit score improvement suggestions based on credit data analysis, as taught by Drakeley. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. Wasser teaches a  step to receive a target score and a target time duration for achieving the target credit score. It would have been obvious for Celano in his systems and methods of generating an action plan to improve a consumer’s credit performance to a step  to receive a target score and a target time duration for achieving the target credit score and improvement suggestions based on credit data analysis so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance, Wasser’s step of receiving a target score and a target time duration for achieving the target credit score and Drakeley’s step for credit score improvement suggestions based on credit data analysis, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15:
Celano and Wasser teach each and every element of claim 11 above.
Celano does not expressly teach, however, Drakeley teaches:
a less desirable target credit score than the target credit score is suggested in the planning statement, in response to determining that the less desirable target credit score, instead of the target credit score, is achievable in approximately the target time duration. (See Drakeley, Par. 30 (The below Table 2 provides an example of proprietary adjustment rules, e.g., a mapping of adjustment conditions to be satisfied by particular types of adjustment information and amount by which a simulated credit score is adjusted (e.g., increased and/or decreased), upon detection of satisfaction of the adjustment condition.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano and Wasser discussed above, a step for credit score improvement suggestions based on credit data analysis, as taught by Drakeley. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. Wasser teaches a  step to receive a target score and a target time duration for achieving the target credit score. It would have been obvious for Celano in his systems and methods of generating an action plan to improve a consumer’s credit performance to a step  to receive a target score and a target time duration for achieving the target credit score and improvement suggestions based on credit data analysis so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance, Wasser’s step of receiving a target score and a target time duration for achieving the target credit score and Drakeley’s step for credit score improvement suggestions based on credit data analysis, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 19:
Celano and Wasser teach each and every element of claim 16 above.
Celano does not expressly teach, however, Drakeley teaches:
the suggested time duration is longer than the target time duration, in response to determining that the target credit score is unachievable in the target time duration.  (See Drakeley, Par. 30 (The below Table 2 provides an example of proprietary adjustment rules, e.g., a mapping of adjustment conditions to be satisfied by particular types of adjustment information and amount by which a simulated credit score is adjusted (e.g., increased and/or decreased), upon detection of satisfaction of the adjustment condition.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano and Wasser discussed above, a step for credit score improvement suggestions based on credit data analysis, as taught by Drakeley. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. Wasser teaches a step to receive a target score and a target time duration for achieving the target credit score. It would have been obvious for Celano in his systems and methods of generating an action plan to improve a consumer’s credit performance to a step to receive a target score and a target time duration for achieving the target credit score and improvement suggestions based on credit data analysis so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance, Wasser’s step of receiving a target score and a target time duration for achieving the target credit score and Drakeley’s step for credit score improvement suggestions based on credit data analysis, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20:
Celano and Wasser teach each and every element of claim 16 above.
Celano does not expressly teach, however, Drakeley teaches:
a less desirable target credit score than the target credit score is suggested in the planning statement, in response to determining that the less desirable target credit score, instead of the target credit score, is achievable in approximately the target time duration. (See Drakeley, Par. 30 (The below Table 2 provides an example of proprietary adjustment rules, e.g., a mapping of adjustment conditions to be satisfied by particular types of adjustment inform ation and amount by which a simulated credit score is adjusted (e.g., increased and/or decreased), upon detection of satisfaction of the adjustment condition.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano and Wasser discussed above, a step for credit score improvement suggestions based on credit data analysis, as taught by Drakeley. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. Wasser teaches a step to receive a target score and a target time duration for achieving the target credit score. It would have been obvious for Celano in his systems and methods of generating an action plan to improve a consumer’s credit performance to a step  to receive a target score and a target time duration for achieving the target credit score and improvement suggestions based on credit data analysis so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance, Wasser’s step of receiving a target score and a target time duration for achieving the target credit score and Drakeley’s step for credit score improvement suggestions based on credit data analysis, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 24:
Celano and Wasser teach each and every element of Claim 21 above.
Celano does not expressly teach, however, Drakeley teaches:
the suggested time duration is longer than the target time duration, in response to determining that the target credit score is unachievable in the target time duration. 
 (See Drakeley, Par. 30 (The below Table 2 provides an example of proprietary adjustment rules, e.g., a mapping of adjustment conditions to be satisfied by particular types of adjustment information and amount by which a simulated credit score is adjusted (e.g., increased and/or decreased), upon detection of satisfaction of the adjustment condition.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano and Wasser discussed above, a step for credit score improvement suggestions based on credit data analysis, as taught by Drakeley. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. Wasser teaches a  step to receive a target score and a target time duration for achieving the target credit score. It would have been obvious for Celano in his systems and methods of generating an action plan to improve a consumer’s credit performance to a step  to receive a target score and a target time duration for achieving the target credit score and improvement suggestions based on credit data analysis so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance, Wasser’s step of receiving a target score and a target time duration for achieving the target credit score and Drakeley’s step for credit score improvement suggestions based on credit data analysis, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 25:
Celano and Wasser teach each and every element of Claim 21 above.
Celano does not expressly teach, however, Drakeley teaches:
a less desirable target credit score than the target credit score is suggested in the planning statement, in response to determining that the less desirable target credit score, instead of the target credit score, is achievable in approximately the target time duration. (See Drakeley, Par. 30 (The below Table 2 provides an example of proprietary adjustment rules, e.g., a mapping of adjustment conditions to be satisfied by particular types of adjustment information and amount by which a simulated credit score is adjusted (e.g., increased and/or decreased), upon detection of satisfaction of the adjustment condition.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano and Wasser discussed above, a step for credit score improvement suggestions based on credit data analysis, as taught by Drakeley. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. Wasser teaches a  step to receive a target score and a target time duration for achieving the target credit score. It would have been obvious for Celano in his systems and methods of generating an action plan to improve a consumer’s credit performance to a step  to receive a target score and a target time duration for achieving the target credit score and improvement suggestions based on credit data analysis so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance, Wasser’s step of receiving a target score and a target time duration for achieving the target credit score and Drakeley’s step for credit score improvement suggestions based on credit data analysis, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 26:
Celano and Wasser teach each and every element of Claim 21 above.
Celano does not expressly teach, however, Drakely teaches:
a more desirable target credit score than the target credit score is suggested in the planning statement, in response to determining that the more desirable target credit score, instead of the target credit score, is achievable in approximately the target time duration. (See Drakeley, Par. 30 (The below Table 2 provides an example of proprietary adjustment rules, e.g., a mapping of adjustment conditions to be satisfied by particular types of adjustment information and amount by which a simulated credit score is adjusted (e.g., increased and/or decreased), upon detection of satisfaction of the adjustment condition.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano and Wasser discussed above, a step for credit score improvement suggestions based on credit data analysis, as taught by Drakeley. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. Wasser teaches a  step to receive a target score and a target time duration for achieving the target credit score. It would have been obvious for Celano in his systems and methods of generating an action plan to improve a consumer’s credit performance to a step  to receive a target score and a target time duration for achieving the target credit score and improvement suggestions based on credit data analysis so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance, Wasser’s step of receiving a target score and a target time duration for achieving the target credit score and Drakeley’s step for credit score improvement suggestions based on credit data analysis, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 27:
Celano and Wasser teach each and every element of Claim 21 above.
Celano does not expressly teach, however, Drakeley teaches:
a different credit score than the target credit score is suggested in the planning statement, in response to determining that the different credit score, instead of the target credit score, is achievable in a time duration that is different than the target time duration, but more practically achievable for the entity considering the entity's specific financial circumstances. (See Drakeley, Par. 30 (The below Table 2 provides an example of proprietary adjustment rules, e.g., a mapping of adjustment conditions to be satisfied by particular types of adjustment information and amount by which a simulated credit score is adjusted (e.g., increased and/or decreased), upon detection of satisfaction of the adjustment condition.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano and Wasser discussed above, a step for credit score improvement suggestions based on credit data analysis, as taught by Drakeley. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. Wasser teaches a  step to receive a target score and a target time duration for achieving the target credit score. It would have been obvious for Celano in his systems and methods of generating an action plan to improve a consumer’s credit performance to a step  to receive a target score and a target time duration for achieving the target credit score and improvement suggestions based on credit data analysis so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance, Wasser’s step of receiving a target score and a target time duration for achieving the target credit score and Drakeley’s step for credit score improvement suggestions based on credit data analysis, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 30:
Celano and Wasser teach each and every element of Claim 21 above.
Celano does not expressly teach, however, Drakeley teaches:
the set of action items includes one or more suggestions about improving the entity's credit score based on an analysis of the entity's credit bureau data in conjunction with the target credit score and the target time duration. (See Drakeley, Par. 30 (The below Table 2 provides an example of proprietary
adjustment rules, e.g., a mapping of adjustment conditions to be satisfied by particular types of adjustment information and amount by which a simulated credit score is adjusted (e.g., increased and/or decreased), upon detection of
satisfaction of the adjustment condition.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano and Wasser discussed above, a step for credit score improvement suggestions based on credit data analysis, as taught by Drakeley. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. Wasser teaches a step to receive a target score and a target time duration for achieving the target credit score. It would have been obvious for Celano in his systems and methods of generating an action plan to improve a consumer’s credit performance to a step to receive a target score and a target time duration for achieving the target credit score and improvement suggestions based on credit data analysis so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance, Wasser’s step of receiving a target score and a target time duration for achieving the target credit score and Drakeley’s step for credit score improvement suggestions based on credit data analysis, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        10/22/2022